UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178210 SERVICE TEAM INC. (Exact name of registrant as specified in its charter) Nevada 61-1653214 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18482 Park Villa Place,Villa Park,California92861 (Address of principal executive offices) (Zip Code) (714) 538-5214 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 12,387,314 common shares and no preferred stock as of January 15, 2014. PART I — FINANCIAL INFORMATION Item 1.Financial Statements. TABLE OF CONTENTS Page Financial Statements Consolidated Balance Sheetsas of November 30, 2013 (unaudited) and August 31, 2013 2 Consolidated Statement of Operations for the three months ended November 30, 2013(unaudited) and the Combined Statement of Operations for the three months ended November 30, 2012 (unaudited) 3 Consolidated Statement of Shareholders Deficitfor the year ended August 31, 2013 (audited) and the three months ended November 30, 2013 (unaudited) 4 Consolidated Statement of Cash Flows for the three months ended November 30, 2013 and Combined Statement of Cash Flows for the three months ended November 30, 2012 (unaudited) 5 Notes to the Consolidated Financial Statements 6-17 1 SERVICE TEAM INC. CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 30, 2013 (UNAUDITED) AND AUGUST 31, 2013 11/30/13 8/31/13 ASSETS Cash $ $ Accounts receivable, net of allowances of $8,575 and $5,961, respectively Total current assets Property and equipment, net - - Prepaid expenses TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts payable $ $ Cash overdrafts Promissory note – related party Convertible note payable, net of discount of $0 and $6,833, respectively Contingent Liability Accrued Payroll Costs Accrued Interest TOTAL LIABILITIES Common stock, $0.001 par value, 74,000,000 authorized, 12,387,314 and 12,387,314 issued and outstanding as of November 30, 2013 and August 31, 2013, respectively. Additional paid in capital Subscriptions receivable ) - Accumulated deficit ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 SERVICE TEAM INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDING NOVEMBER 30, 2013 (UNAUDITED) AND THE COMBINED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2012 (UNAUDITED) 11/30/13 11/30/12 REVENUES Sales $ $ COST OF SALES Cost of sales Gross Margin ) OPERATING EXPENSES General & administrative expenses Total Operating Expenses PROFIT (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) ) Total Other Income (Expense) ) ) NET LOSS $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 SERVICE TEAM INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS DEFICIT FOR THE YEAR ENDED AUGUST 31, 2 ENDED NOVEMBER 30, 2013 (UNAUDITED) Common Stock Additional Paid In Subscriptions Accumulated Shares Amount Capital Receivable Deficit Total Balance,August 31, 2012 (restated) $ $ $ ) $ ) $ ) Imputed Interest on Related Party Debt - Shares Issued for Services - - Shares Issued for Cash - - Shares Issued for Acquisition ) - - - Contributed Lease Payment from Related Party - Contributed Capital - Imputed rent expense - Beneficial conversion feature - Cash Received from Stock Receivables - Net Loss - ) ) Balance, August 31, 2013 $ $ $ - $ ) $ ) Imputed Interest on Related Party Debt - Shares Issued for Receivable 20 ) - - Imputed rent expense - Net Loss - ) ) Balance, November 30, 2013 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 SERVICE TEAM INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 CASH FLOWS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2012 (UNAUDITED) 11/30/13 11/30/12 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss with cash used in operations: Imputed rent expense - Debt discount amortization - Imputed interest CHANGE IN OPERATING ASSETS AND LIABILITIES Accounts Receivable ) - Accrued Expenses ) ) Accounts Payable ) ) Net CashUsed in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock - Proceeds from loans with Hallmark Venture Group, Inc. * - Payments on loans with Hallmark Venture Group, Inc. * ) - Payments on convertible notes payable ) - Capital Contribution * - Cash overdrafts - Net Cash Provided by (Used in) Financing Activities ) Net Decrease In Cash and Cash Equivalents ) ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosures Interest Paid $ - $ - Taxes Paid $ - $ - Non-cash transactions: Shares issued for subscriptions receivable $ $ - * Related Party The accompanying notes are an integral part of these financial statements. 5 SERVICE TEAM, INC. NOTES TO THE CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS AT NOVEMBER 30, 2, 2012 NOTE 1-ORGANIZATION Organization Service Team Inc. (the “Company”) was incorporated pursuant to the laws of the State ofNevadaon June 6, 2011.The Company was organized to comply with the warranty obligations of electronic devices manufactured by companies outside of theUnited States.The business proved to be unprofitable and the Company reducedits warranty and repair operations.On June5,2013, Service Team Inc. acquired Trade Leasing, Inc. for 4,000,000 shares of its common stock, a commonly held company.Trade Leasing, Inc., aCaliforniacorporation, was incorporated on November 1, 2011, and commenced business January 1, 2013.Trade Leasing, Inc. is principally involved in the manufacturing, maintenance and repair of truck bodies. The Company has established a fiscal year end of August 31. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements presented in this report are the combined financial reports of Trade Leasing, Inc. and Service Team Inc. The Company maintains its accounting records on an accrual basis in accordance with generally accepted accounting principles in theUnited States of America(U.S. GAAP). The consolidated financial statements present the Balance Sheet, Statements of Operations, Shareholders’ Deficit and Cash Flows of the Company. These consolidated financial statements are presented inUnited Statesdollars.The accompanying audited, consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Service Team Inc. and Trade Leasing, Inc. both of which are under common control and ownership. The condensed consolidated financial statements herein contain the operations of the wholly-owned subsidiaries listed above. All significant inter-company transactions have been eliminated in the preparation of these financial statements. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in theUnited Statesrequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Actual results could differ from those estimates. 6 Going Concern The Company's consolidated financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in theUnited States of America, and have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business.However, we have incurred continued losses, ongoing negative cash flows from operations, have a net working capital deficiency of $228,001, and have an accumulated deficit of approximately $1,187,870 as of November 30, 2013. There can be no assurance that the Company will be successful in order to continue as a going concern.The Company is funding its operations by issuing common shares and debt.As of November 30, 2013, the Company had sold 6,000,000 shares to Hallmark Venture Group, Inc. at $0.001 per share for net funds to the Company of $6,000 and received capital contributions of $23,027. The Company has also sold 1,969,014 shares to various individuals and received net funds of $340,383.Hallmark Venture Group, Inc. has also loaned the Company $175,999.The major shareholder, Hallmark Venture Group, Inc., has committed to advancing additional funds as may be required for the operation of the Company. We cannot be certain that capital will be provided when it is required. Cash and Equivalents Cash and equivalents include investments with initial maturities of three months or less. The Company maintains its cash balances at credit-worthy financial institutions that are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $250,000. There were no cash equivalents at November 30, 2013 or August 31, 2013. Concentration of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, are cash and cash equivalents. The Company places its cash and temporary cash investments with credit quality institutions. At times, such investments may be in excess of FDIC insurance limits. Accounts Receivable All accounts receivable are due thirty (30) daysfrom the date billed. If the funds are not received within thirty (30) days the customer is contacted to arrange payment. The Company uses the allowance method to account for uncollectable accounts receivable. All accounts were considered collectable at period end and no allowance for bad debts was considered necessary.The allowance for doubtful accounts as of November 30, 2013 and August 31, 2013 was $8,575 and $5,961, respectively. Accounts Receivable and Revenue Concentrations The Company’s wholly owned subsidiary, Trade Leasing, Inc., has more than 400 customers. One customer represents about 36% of total receivables as of August 31, 2013.Three customers represented 12%, 11% and 10% of total receivables as of November 30, 2013. During the three months ended November 30, 2013, the Company had one customer that represented about 22% of total sales.During the three months ended November 30, 2012, Service Team Inc. had one customer, theWarrantechdivision ofAmTrustFinancial Services, Inc, that represented all of our sales. Inventory The Company does not owninventory.For the Service Products division, parts are supplied to the Company without charge by the manufacturers of the electrical appliance for use in making the warranty repairs as needed. Any unused parts are considered to be immaterial as of year-end. For the Trade Leasing division, materials are purchased as needed from local suppliers; therefore, there was no additional inventory on hand at November 30, 2013 or August 31, 2013. 7 Property and Equipment Equipment, vehicles and furniture, which are recorded at cost, consist primarily of fabrication equipment andaredepreciated using the straight-line method over the estimated useful lives of the related assets (generally fifteen years or less). Costs incurred for maintenance and repairs are expensed as incurred and expenditures for major replacements and improvements are capitalized and depreciated over their estimated remaining useful lives. There was no depreciation expense during the three months ended November 30, 2013 and August 31, 2013. Net property and equipment were as follows at November 30, 2013 and August 31, 2013: 11/30/13 8/31/13 Equipment $ $ Vehicles Furniture Subtotal Less accumulated depreciation ) ) Total $
